Citation Nr: 0029417	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  94-06 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hearing loss.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision by the 
RO that denied claims of entitlement to service connection 
for hearing loss, a right foot disability, knee disability, 
and headaches.  (Service connection for hearing loss was 
previously denied by rating action of March 1978).  This 
matter is also on appeal from a December 1993 rating action 
by the RO that denied a claim of entitlement to service 
connection for a back disability.  

Previously, this case was before the Board in February 1996 
and January 1999 when it was remanded for additional 
development.  In September 2000, the veteran testified at a 
hearing before a member of the Board.  In a written statement 
that same month, the veteran withdrew his appeal of service 
connection for knee disability and headaches.  Therefore, 
these issues are no longer before the Board and will not be 
addressed.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.204 (1999).

(The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for hearing 
loss will be addressed in the REMAND that follows the 
decision below.)


FINDING OF FACT

The veteran has degenerative joint disease of the lumbar 
spine and right plantar fasciitis with anterior calcaneal 
spur that likely resulted from injuries in service.


CONCLUSION OF LAW

Service connection is warranted for degenerative joint 
disease of the lumbar spine, and right plantar fasciitis with 
anterior calcaneal spur.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran's 
back and right foot disabilities began during military 
service.  The Board finds that, with application of the 
benefit-of-the-doubt doctrine, the evidence supports a grant 
of service connection for a back disability and a right foot 
disability.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (1999).  When disease is shown as chronic in 
service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (1999).  If a reasonable doubt arises regarding 
service origin, or any other point, it should be resolved in 
the veteran's favor.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. § 3.102 (1999).  VA has a duty to assist a claimant in 
developing facts pertinent to a claim for benefits.  
38 U.S.C.A. § 5107(a) (West 1991).

With respect to the veteran's claim of service connection for 
a back disability, the veteran's service medical records show 
that, in August 1974, he was seen for complaints of pulling a 
muscle in his back while carrying a television.  

Correspondence from Joseph R. Carter, D.C., dated in 
January 1998, indicates that the veteran was treated for 
degenerative joint disease in the lower lumbar spine.  
Dr. Carter opined that, because degenerative disease was 
located in the lower lumbar area, an old injury could have 
been a contributing factor to this injury.  It was 
Dr. Carter's opinion that the veteran probably had had an old 
injury that had possibly caused or at least contributed to 
the veteran's current disability.  

Correspondence from Wm. R. Owens, D.C., dated in 
February 1998 confirmed Dr. Carter's opinion.  Dr. Owens 
noted that the veteran was being treated for a lower lumbar 
injury and that past history included a lifting injury 
earlier in the veteran's life.  Dr. Owens opined that the 
veteran's earlier back injury could be the underlying cause 
of the present problem.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has stated that the Board may only 
consider independent medical evidence to supports its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, the 
Board finds that the medical evidence strongly suggests that 
the veteran currently has a back disability due to an old 
injury, reported by the veteran as having occurred in 
service.  The Board gives significant weight to both private 
practitioners who have attributed the veteran's current back 
disability to a previous injury, especially because they have 
treated the veteran, and because evidence of greater 
evidentiary weight has not been presented to contradict 
either opinion.  In other words, there is no evidence of 
record to show that the veteran had a back injury other than 
the one noted in service.  Therefore, absent evidence to the 
contrary, service connection for a back disability is 
warranted.

Turning to the claim of service connection for a right foot 
disability, the veteran's  service medical records show that 
the veteran sprained his right ankle after playing 
basketball.  Thereafter, private treatment reports, dated 
from December 1990 to February 1993, show that the veteran 
sought treatment for right ankle and foot problems.  In 
February 1994, the veteran's treating physician, Richard D. 
Weber, DPM, opined that the veteran had been treated since 
December 1990 with progressive problems associated with the 
plantar aspect of the right heel.  Dr. Weber opined that 
evidently the veteran had injured his foot in February 1974 
and had been unstable on his feet since that time, and that 
it was possible from that injury that the veteran had to 
undergo surgical correction of plantar fasciitis and an 
anterior calcaneal spur of the right foot.  

As the medical evidence strongly suggests that the veteran's 
right foot disability is traceable to military service when 
he injured his foot in early 1974, and because there is no 
evidence presented to the contrary, service connection for a 
right foot disability is warranted.

In summary, the Board finds that, with application of the 
benefit-of-the-doubt rule, the medical evidence shows that 
the veteran's back and right foot disabilities likely began 
during military service.  Under such circumstances, the Board 
concludes that the evidence supports a grant of service 
connection for a back disability and a right foot disability.  
38 C.F.R. §§ 3.102, 3.303 (1999).


ORDER

Service connection for post-traumatic degenerative joint 
disease of the lumbar spine is granted.

Service connection for right plantar fasciitis and anterior 
calcaneal spur is granted.


REMAND

By a March 1978 rating action, the RO denied the veteran's 
claim of service connection for hearing loss.  That same 
month, the RO notified the veteran of that decision, but he 
did not initiate an appeal within the one-year period allowed 
and, as a result, the denial became final.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 19.118 (1977).  Whether a 
previously denied claim of service connection should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider any underlying claim on its 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the Board must 
initially address the question of whether "new and 
material" evidence has been presented sufficient to reopen 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

In this regard, the Board notes that, in its adjudication of 
the veteran's current claim, the RO did not provide the 
veteran with laws and regulations pertaining to the veteran's 
claim to reopen.  The Court has held that, when the Board 
proposes to address in its decision a question that has not 
yet been addressed by the RO, the Board must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on the question, whether he has 
been given an adequate opportunity to actually submit such 
evidence and argument, and whether the statement of the case 
(SOC) and/or supplemental statement of the case (SSOC) 
fulfills the regulatory requirements.  See 38 C.F.R. § 19.29 
(1999).  If not, the matter must be remanded in order to 
avoid prejudice to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  

In this regard, the Board notes that the veteran has not been 
afforded an opportunity to present argument and/or evidence 
to the RO on the matter of why his claim should be reopened 
in accordance with 38 C.F.R. § 3.156(a).  Additionally, he 
has not been provided a SOC or SSOC which reflects 
consideration of 38 C.F.R. § 3.156(a).  Consequently, in 
order to ensure that the veteran receives full due process of 
law and to avoid the possibility of prejudice, the Board will 
remand the matter to the RO.  38 C.F.R. § 19.9 (1999).  

Moreover, the Board notes that, under 38 U.S.C.A. § 5103(a) 
(West 1991), VA has a duty to notify claimants of the 
evidence necessary to complete their applications for 
benefits.  The Court has held that this duty includes a duty 
to notify claimants of the need to provide evidence in a 
claim to reopen where the record contains the claimant's 
statement that a physician had reviewed the veteran's 
military records and found continuity between an in-service 
condition and the claimed disability.  Graves v. Brown, 8 
Vet. App. 522 (1996).  

In the present case, the veteran testified at a 
September 2000 Board hearing that, in 1977, an audiologist 
had informed him that being an artillery man in service was 
the cause of bilateral hearing loss.  Such evidence, if true, 
would tend to support an argument that the veteran's 
bilateral hearing loss began during military service.  
Consequently, because a medical opinion of that sort, if 
submitted into evidence, could make "complete" the 
application to reopen a claim of service connection, the 
veteran's statements regarding the existence of such an 
opinion triggers VA's duty to notify pursuant to 38 U.S.C.A. 
§ 5103(a) and Graves v. Brown.  Because the veteran has not 
yet been provided with the required notice, a remand is 
required.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
inform him of his right to present 
additional argument and/or evidence on 
the matter on appeal.  The additional 
material received, if any, should be 
associated with the claims folder.  The 
veteran should be advised that the 
submission of a medical opinion or other 
evidence including an opinion that his 
hearing loss is related to his military 
service is the type of evidence needed to 
satisfy the requirement that new and 
material evidence be presented.

2.  Thereafter, the RO should take 
adjudicatory action on the veteran's 
claim.  In so doing, the RO should 
consider and apply the provisions of 
38 C.F.R. § 3.156(a) as the sole 
definition of new and material evidence.  
If the RO determines that new and 
material evidence has been presented, 
further action as deemed appropriate to 
assist the veteran in developing all 
facts pertinent to his claim should be 
accomplished.  If the benefit sought is 
denied, a SSOC should be issued.  The 
SSOC should contain, in particular, a 
summary of the provisions of 38 C.F.R. 
§ 3.156(a) and a discussion of how they 
affect the RO's determination.  38 C.F.R. 
§§ 19.29, 19.31 (1999).  (Consideration 
should include the entire record, 
including all evidence received since 
issuance of the December 1993 SOC.)  

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 8 -


